UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6483


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GLEN ALAN SPICER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:06-cr-00299-JAB-1; 1:08-cv-00747-JAB-
JEP)


Submitted:   September 10, 2015          Decided:   September 14, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Glen Alan Spicer, Appellant Pro Se.     Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Glen Alan Spicer seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

his Fed. R. Civ. P. 60(b) motion for reconsideration of the

district court’s order denying relief on his 28 U.S.C. § 2255

(2012) motion.           The order is not appealable unless a circuit

justice    or    judge     issues    a    certificate      of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).

      When      the   district      court    denies     relief     on    the   merits,    a

prisoner        satisfies        this     standard        by     demonstrating         that

reasonable       jurists        would     find     that    the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief        on     procedural        grounds,      the     prisoner        must

demonstrate       both     that     the     dispositive        procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Spicer has not made the requisite showing.                      Accordingly, we deny

a   certificate       of      appealability       and   dismiss    the    appeal.         We

dispense     with      oral      argument     because      the     facts       and    legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3